UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 08-1301


CANAL INSURANCE COMPANY,

                 Plaintiff - Appellee,

           v.

JAMES M. BARKER, III, d/b/a Barker & Son; DENISE A. PENN;
HOUSTONIA CLYMER,

                 Defendants – Appellants,

           and

JUSTIN J. COLVARD,

                 Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:07-cv-00339-JRS)


Argued:   October 29, 2009                  Decided:   December 31, 2009


Before SHEDD, Circuit Judge, HAMILTON, Senior Circuit Judge, and
Norman K. MOON, United States District Judge for the Western
District of Virginia, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: John Janney Rasmussen, INSURANCE RECOVERY LAW GROUP,
PLC, Richmond, Virginia, for Appellants. Marc A. Peritz, MORIN
& BARKLEY, Charlottesville, Virginia, for Appellee.  ON BRIEF:
Elliott M. Buckner, CANTOR ARKEMA, PC, Richmond, Virginia, for
Appellant Denise A. Penn; Joseph R. Winston, LAW OFFICES OF
JOSEPH R. WINSTON, Richmond, Virginia, for Appellant James M.
Barker, III, d/b/a Barker & Son; M. Scott Bucci, BUCCI & DIX,
Richmond, Virginia, for Appellant Houstonia Clymer.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

        A truck owned by James M. Barker III, d/b/a Barker & Son

(“Barker”),       and     driven       by     Justin          J.     Colvard      (“Colvard”),

collided with a car, which was driven by Denise A. Penn (“Penn”)

and     carrying        Houstonia           Clymer           (“Clymer”)        (collectively,

“Appellants”). Penn and Clymer were injured in the collision.

Canal    Insurance      Company       (“Canal”          or    “Appellee”)         brought      suit

seeking a declaratory judgment as to the policy limits of an

insurance policy that Canal issued to Barker. The district court

rejected Appellants’ contention that Virginia Code § 46.2-2143

or federal regulations would operate to increase the policy’s

limit     to   $750,000           through     its        “Out        of   State      Insurance”

provision, and instead granted Canal’s Motion for Judgment on

the Pleadings that the policy was limited to the face amount of

$100,000 listed on its declaration page. We agree and affirm the

judgment.



                                              I.

        On August 2, 2005, the tractor-trailer driven by Colvard

and owned by Barker was traveling southbound on Interstate 85 in

Brunswick      County,        Virginia,       when           it     was   involved        in    the

collision with the car carrying Penn and Clymer. Earlier that

day,    Colvard      made     a    delivery        to    a        location   in     Petersburg,

Virginia,      and      was       “deadheading”          (traveling          with    an        empty

                                               3
trailer) at the time of the accident. The following day, Colvard

was expected to pick up property in Salisbury, North Carolina

and transport it to Elberton, Georgia. Barker and Colvard were

both       domiciled    in    Georgia,      and   Penn    and     Clymer    were     both

domiciled in New York. Canal is a corporation with its principal

place of business in, and organized under the laws of, South

Carolina.

       Barker had previously purchased an insurance policy from

Canal,       Basic     Automobile        Policy   No.    447668     (“the    Policy”),

covering the period between September 2004 and September 2005.

The    Policy      provides     on   the   declaration     page     that    Barker    was

insured to a $100,000 limit of liability, and Canal offered to

pay that amount to satisfy Penn and Clymer’s claims arising out

of the accident. At issue is the meaning and effect that the

Policy’s Out of State Insurance provision has on the Policy’s

liability       limit,       and     specifically        whether    this     provision

operates      to     increase      the    limit   to    $750,000,    the    amount    of

insurance that Appellants allege is required by Virginia law. 1


       1
           The “Out of State Insurance” provision states in pertinent
part:

     If, under the provisions of the motor vehicle
     financial responsibility law or the motor vehicle
     compulsory insurance law or any similar law of any
     state or province, a non-resident is required to
     maintain insurance with respect to the operation or
     use of a motor vehicle in such state or province and
(Continued)
                                             4
       Canal brought suit, seeking a declaratory judgment that the

Policy had a liability limit of the face value of $100,000. Penn

and Clymer counterclaimed that Canal owed a duty to indemnify

Barker and Colvard at least $750,000 to cover claims arising

from   the   accident.   Penn     and    Clymer    argued,   inter   alia,    that

Virginia Code § 46.2-2143(B) required that “[a]ll motor carriers

shall keep in force at all times insurance . . . in an amount

required by this section,” and that under subsection (C), that

amount of “minimum insurance for motor carriers operating in

interstate commerce shall equal the minimum required by federal

law,   rule,   or   regulation.”        Viewed    with   reference   to    federal

regulations 49 C.F.R. §§ 387.7 and 387.9, which set the minimum

level of financial responsibility for interstate motor carriers

at $750,000, Penn and Clymer argued that both Virginia law, and

federal regulations, operated to increase the Policy’s liability

limit to $750,000. Canal contended that a holistic reading of

the    statutory    scheme   in    Virginia       regulating   motor      carriers




       such insurance requirements are greater than the
       insurance provided by the policy, the limits of the
       company’s liability and kinds of coverage afforded by
       the policy shall be as set forth in such law, in lieu
       of the insurance otherwise provided by the policy, but
       only to the extent required by such law and only with
       respect to the operation or use of a motor vehicle in
       such state or province....



                                          5
clearly establishes that Virginia Code § 46.2-2143 only applies

to motor carriers who are registering in Virginia.

        The   district   court     found          Canal’s     interpretation    of    the

statutory scheme in Virginia regulating motor carriers to be

more persuasive. J.A. 110. Particularly, the court found this

interpretation to be supported by Virginia Code § 46.2-2102(2),

which    exempts    “from   this    chapter          .    .   .   [t]ransportation    of

property between any point in this Commonwealth and any point

outside this Commonwealth or between any points wholly within

the limits of any city or town in this Commonwealth.” Therefore,

the court held that § 46.2-2102(2) exempts the application of

Chapter 21 (which includes § 46.2-2143) to motor carriers like

Barker who engage in interstate commerce. J.A. 110. The court

also found that § 46.2-2143, when read in its entirety, sets

forth    the    requirements     for      a       motor   carrier     to   register   in

Virginia. J.A. 110-11. The district court was not persuaded by

the argument that federal regulations operated, through the Out

of State Insurance provision, to increase the Policy’s liability

limit to $750,000. J.A. 112. Even though Barker was required by

federal       regulations   to     show       a     financial      responsibility     of

$750,000, the court held that Barker was not required to carry

insurance and could opt to meet the financial responsibility

through one of several ways. J.A. 113-14.



                                              6
                                           II.

       We    review   de   novo   a    district     court’s   decision    to   grant

judgment on the pleadings. See Burbach Broad. Co. of Del. v.

Elkins Radio Corp., 278 F.3d 401, 405-06 (4th Cir. 2002). In

reviewing an award of judgment on the pleadings, we assume the

facts alleged in the relevant pleadings to be true, and we draw

all reasonable inferences therefrom. Volvo Constr. Equip. N. Am.

v. CLM Equip. Co., Inc., 386 F.3d 581, 591 (4th Cir. 2004)

(citing Elkins Radio, 278 F.3d at 406).

       The appellants have raised several issues upon appeal, and

we address each in turn.

                                            A.

       The    principal    question        raised   on   appeal   is   whether      the

district court erred in its holding that Virginia Code § 46.2-

2143    only      served     to       establish      financial     responsibility

requirements for motor carriers who are registered in the state

of Virginia, or whether, as Appellants contend, § 46.2-2143 also

applies to interstate motor carriers such as Barker.                       We hold

that the district court did not err in its interpretation of the

Virginia statute.

       The    applicable    rules     of    statutory    interpretation,       to   be

applied in the interpretation of a Virginia statute, are not in




                                            7
dispute. 2    Where      the    language       of     a    statute          is     clear   and

unambiguous, “a court may look only to the words of the statute

to determine its meaning.” Hubbard v. Henrico Ltd. P’ship, 255

Va.   335,   339,      497   S.E.2d    335,    337 (1998)         (citing        Harrison    &

Bates,     Inc.   v.    Featherstone       Assocs.,        253    Va.       364,    368,   484

S.E.2d 883, 885 (1997)). Furthermore, it is a “settled principle

of    statutory     construction       that     every      part       of    a    statute    is

presumed to have some effect and no part will be considered

meaningless unless absolutely necessary.” Id. at 340-41 (citing

Sims Wholesale Co. v. Brown-Forman Corp., 251 Va. 398, 405, 468

S.E.2d 905, 909 (1996)). “Whenever possible, however, it is our

duty to interpret the several parts of a statute as a consistent

and harmonious whole so as to effectuate the legislative goal.

‘[A] statute is not to be construed by singling out a particular

phrase.’”     Virginia         Elec.   &      Power       Co.    v.        Bd.     of   County

Supervisors of Prince William County, 226 Va. 382, 387-88, 309

S.E.2d 308, 311 (1983) (quoting VEPCO v. Citizens, 222 Va. 866,

869, 284 S.E.2d 613, 615 (1981)). “Consequently, courts apply

the plain language of a statute unless . . . applying the plain




       2
       Additionally, as the parties have observed, Canal issued
the insurance policy to Barker in Georgia; therefore, the
interpretation of the policy is governed by Georgia law. See
Res. Bankshares Corp. v. St. Paul Mercury Ins. Co., 407 F.3d
631, 635 (4th Cir. 2005).



                                           8
language would lead to an absurd result.” Boynton v. Kilgore,

271 Va. 220, 227, 623 S.E.2d 922, 926 (2006).

     The plain terms of Virginia Code § 46.2-2143, when read in

their entirety, and even without reference to other sections of

the Code, make clear that it is a registration statute. Virginia

Code § 46.2-2143(B) provides that “[a]ll motor carriers shall

keep in force at all times insurance, a bond or bonds, in an

amount required by this section.” Furthermore, Virginia Code §

46.2-2143(C) provides that “[t]he minimum insurance for motor

carriers    operating      in   interstate     commerce     shall   equal   the

minimum    required   by   federal    law,   rule,   or    regulation.”     The

Appellants conclude that these two subsections of § 46.2-2143,

in conjunction with certain federal regulations, operate as an

insurance requirement for all motor carriers and not only those

registering in Virginia.

     However,    a    reasonable     interpretation    of    Virginia   Code   §

46.2-2143 must try to reconcile subsection (A) with subsections

(B) and (C), in an attempt “to interpret the several parts of a

statute as a consistent and harmonious whole.” Virginia Elec. &

Power Co., 226 Va. at 388. Subsection (A) provides that “[n]o

certificate     of    public     convenience     and      necessity,    permit,

identification marker, registration card, or license plate shall

be issued by the Department to any vehicle operated by a motor

carrier until the motor carrier certifies to the Department that

                                       9
the    vehicle    is    covered”        under     one     of    four    different     listed

methods of coverage. In addition, subsection (A) provides that

motor carriers who have filed proof of financial responsibility

“in    accordance        with     the     single        state      registration        system

authorized       by    49     U.S.C.     §      14504     or     the     unified      carrier

registration system authorized by 49 U.S.C. § 14504a are deemed

to have fulfilled the requirements of this article for insurance

purposes,”       so    long     as   the     motor        carrier       has    on   board     a

federally-authorized receipt of insurance. Only after § 46.2-

2143 explains the prerequisites for registering a motor carrier

in    Virginia    with      the   Department         of    Motor       Vehicles     does    the

statute     reach        the      issues        of      the     types         of    financial

responsibility, when financial responsibility is required, and

in what amount.

       Importantly, it is not just subsection (A) that couches

motor carrier insurance and financial responsibility obligations

in the context of registration.                      Virginia Code § 46.2-2143(C)

also provides as follows:

       Any motor carrier that meets the minimum federal
       financial   responsibility   requirements   and   also
       operates in intrastate commerce may submit, in lieu of
       a separate filing for its intrastate operation, proof
       of the minimum federal limits, provided that (i) both
       interstate and intrastate operations are insured, (ii)
       the public liability filed is at least $750,000, and
       (iii) any cargo insurance requirements of this section
       have been met.



                                             10
This       language,   in    light      of    the    rest    of       the    statute,     is

reasonably      read   as    an   alternative        means    of      filing     proof    of

financial responsibility with the Virginia Department of Motor

Vehicles prior to its issuance of motor carrier registration for

carriers operating on an interstate and intrastate basis.

       A    clear   indicator     that       Virginia    Code     §    46.2-2143     is    a

registration statute, although one that did not form the basis

of the district court’s opinion, is the title of that statutory

section:       “Surety      bonds,      insurance,        letter        of     credit     or

securities required prior to issuance of registration; amounts.”

(emphasis added). The Appellants place emphasis upon the article

in which § 46.2-2143 is situated (“Insurance Requirements”) as

contrasted with the chapter in which its statutory predecessor

was    situated     (“Titling     and    Registration        of    Motor       Vehicles”).

Appellants’ Br. at 10-12. However, Appellants ignore the title

of the statutory section, which is the more specific statutory

interpretive marker. It is clear that “[t]he purpose of a title

is to state the general subject covered by the act. While not a

part of the act itself, it may be read to ascertain the act’s

purpose.” Jakabcin v. Town of Front Royal, 271 Va. 660, 667 n.3,

628 S.E.2d 319, 323 (2006) (citing authorities). In this case,

as the section title indicates, the general subject of Virginia

Code       §   46.2-2143      concerns         the      financial           responsibility



                                             11
requirements            for      motor        carriers         prior      to     the        issuance       of

registration from the Virginia Department of Motor Vehicles.

       Looking outside the provisions of § 46.2-2143, we agree

with the district court that a “comprehensive reading of the

pertinent sections of Chapter 21 supports Canal’s interpretation

of    the    §    46.2-2143.”               J.A.    110.      Most     applicable           is   §    46.2-

2101(2), which provides that “[t]he following are exempt from

this    chapter         .    .     .    [t]ransportation             of   property          between       any

point       in        this       Commonwealth            and     any       point       outside            this

Commonwealth or between any points wholly within the limits of

any city or town in this Commonwealth.” In connection with §

46.2-2102, which states that “[n]o motor carrier shall operate

any     motor         vehicle          for    the     transportation             of     property          for

compensation            on       any        highway      in     this       Commonwealth              on    an

intrastate basis except in accordance with the provisions of

this    chapter,”            this      statutory         scheme      clearly       regulates          motor

carriers         operating             on    an     intrastate         basis,         but     not     those

operating on an interstate basis or operating entirely within

city or town limits.

       We hold that Virginia Code § 46.2-2143 is a registration

statute      that           sets       forth       the     financial           responsibility              and

insurance requirements before the Department of Motor Vehicles

can    issue          registration           for     a     vehicle        operated          by   a    motor

carrier.         As    Barker          was   under       no    obligation        to     register          the

                                                      12
tractor-trailer      involved      in    this       accident      in     Virginia,       and

instead had registered and principally garaged it in another

state, § 46.2-2143 does not apply to Barker. Therefore, § 46.2-

2143 does not require the liability limit of the Policy, through

its Out of State Insurance provision, to be increased above the

$100,000 face value of the Policy.

                                         B.

       A    separate      question,       although         one        related     to     the

interpretation of Virginia Code § 46.2-2143, concerns the effect

and application of the § 46.2-2101(2) exemption to the present

circumstances.      The   exemption      under       §   46.2-2101(2)         from     “this

chapter”    means   an    exemption      from       Chapter      21    (“Regulation       of

Property Carriers”), which includes § 46.2-2143.

      The   Appellants     contend      that        “Barker      did    not     even   fall

within section 2101’s literal exemption. . . .                                If Barker’s

truck was empty, it did not fall within section 2101 when the

accident    happened,      as    the    truck        had   finished        transporting

property into Virginia and would not transport property again

until after it left the state.” Appellants’ Reply Br. at 6-7. We

disagree that the term “transportation of property,” as found in

§   46.2-2101(2),    would      have    such    a    narrow      definition       that    it

would not cover Barker’s carrying property into Virginia from

out of state, and then “deadheading” (traveling with an empty

trailer) back out of state. See Black’s Law Dictionary 1638 (9th

                                         13
ed. 2009) (defining “transportation” as the “movement of goods

or persons from one place to another by a carrier”). A common

sense    interpretation       of   the     exemption     for   “transportation    of

property between any point in this Commonwealth and any point

outside this Commonwealth” must include both the trip into the

Commonwealth to unload property, and the return trip with an

empty truck. Under the present facts, where Barker’s truck had

delivered property to Petersburg, Virginia earlier that day, and

was “deadheading” back to North Carolina for a scheduled pickup,

Barker falls within the § 46.2-2101(2) exemption from Chapter

21.

        Appellants   further       argue    that    §    46.2-2143    and   §   46.2-

2101(2) are, in effect, in conflict concerning whether Virginia

law     specifically     requires          “motor       carriers     operating    in

interstate commerce” to keep “minimum insurance” as set forth in

Section 2143. Appellants’ Br. at 16. Therefore, they conclude,

“the specific should control the general,” and “Section 2101

should     not   apply   to    exempt       interstate     motor     carriers    from

section 2143.” Id. However, “[i]n a situation where one statute

speaks to a subject generally and another deals with an element

of that subject specifically, the statutes will be harmonized,

if possible, and if they conflict, the more specific statute

prevails.” Crawford v. Haddock, 270 Va. 524, 528, 621 S.E.2d



                                           14
127,     129    (2005)     (internal          quotation      marks       omitted)(emphasis

added).

       We hold that the most natural reading of the applicable

statutes       makes     clear    that        they    form   a    harmonious      statutory

scheme.    We     held    above        that    Virginia      Code    §     46.2-2143       is    a

registration statute that did not apply to Barker, and therefore

there is no conflict between this statute and § 46.2-2101(2).

Virginia’s       statutory        scheme       makes    doubly       clear     through      its

exemption      in   §    46.2-2101(2)          that    Barker     was    not   required         to

carry insurance in the amount of $750,000.

                                                C.

       The Appellants challenge the district court’s holding that

the     federal     financial          responsibility            regulations,        standing

alone, do not require Barker to maintain $750,000 in insurance.

J.A. 112-15. The applicable federal regulations provide that the

motor     carrier’s       financial         responsibility          requirement      can        be

proven by obtaining: (1) liability insurance which includes a

MCS-90    endorsement;           (2)    a     Form    MCS-82     surety      bond;    or    (3)

written    authorization          to     self-insure         from    the     Federal     Motor

Carrier Safety Administration. See 49 C.F.R. § 387.7(d). The

federal financial responsibility regulations cannot be said to

require a motor carrier to maintain a minimum of $750,000 in

insurance, where a motor carrier opts not to use insurance to

fulfill such requirements. It is undisputed that Barker was not

                                                15
using the Policy to fulfill the federal financial responsibility

requirements,         as    the     Policy        does       not    contain      a     MCS-90

endorsement. We hold then that the district court did not err in

its   finding       that   federal    financial          responsibility         regulations

did   not     require      Barker    to    maintain           $750,000    in    insurance.

Furthermore,        the    language       of      the    Out       of   State    Insurance

provision      is    not    susceptible           to    an    interpretation          whereby

federal law, on its own, would trigger its application.

                                             D.

      Finally,       Appellants      argue     that,         because    Penn    and    Clymer

never admitted to the accuracy of the policy attached to Canal’s

complaint when it brought suit, the district court could not

enter a judgment on the pleadings.

      Both parties to the Policy, Barker and Canal, agree that

the copy attached to the complaint is a true and complete copy

of the Policy. See J.A. 13, 81. However, Penn and Clymer suggest

that the policy copy attached to the complaint is not complete

and accurate, on the basis of two signed endorsements produced

by    First    Southern      Insurance         Agency         (apparently       acting     as

insurance agent to Barker) that were not included therein. See

J.A. 101-02.

      Had Appellants’ allegations or their accompanying documents

contained some basis for belief that the Policy attached to the

complaint was not a complete and accurate copy of the Policy

                                             16
that was in effect at the time of the accident, this argument

might   have    gained     some   traction.       One   endorsement       cited    by

Appellants has an “Endorsement Effective Date” of September 9,

2005, and an “Issue Date” of September 21, 2005. J.A. 101. The

other has an “Endorsement Effective Date” of September 3, 2005,

and an “Issue Date” of September 19, 2005. J.A. 102. The two

endorsements concern the schedule of insured equipment, and both

endorsements       also    clearly      provide     “ALL        OTHER    TERMS    AND

CONDITIONS     REMAIN     UNCHANGED.”    J.A.     101-02    (capitalization        in

original). As the Appellants provided no more than a basis for

belief that subsequent changes were made to the Policy after the

date of the accident on August 2, 2005, and there being no basis

to   doubt   the    true   and    complete    nature       of    the    policy    copy

attached to Canal’s complaint as of the date of the accident,

the district court properly granted Canal’s Motion for Judgment

on the Pleadings.



                                      III.

      For the foregoing reasons, the judgment of the district

court is

                                                                          AFFIRMED.




                                        17